Exhibit 10.6

NEFF CORPORATION
2014 INCENTIVE AWARD PLAN
ARTICLE 1.
PURPOSE
The purpose of the Neff Corporation 2014 Incentive Award Plan (as it may be
amended or restated from time to time, the “Plan”) is to promote the success and
enhance the value of Neff Corporation (the “Company”) by linking the individual
interests of the members of the Board, Employees, and Consultants to those of
Company stockholders and by providing such individuals with an incentive for
outstanding performance to generate superior returns to Company stockholders.
The Plan is further intended to provide flexibility to the Company in its
ability to motivate, attract, and retain the services of members of the Board,
Employees, and Consultants upon whose judgment, interest, and special effort the
successful conduct of the Company’s operation is largely dependent.
ARTICLE 2.
DEFINITIONS AND CONSTRUCTION
Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise. The singular
pronoun shall include the plural where the context so indicates.
2.1    “Administrator” shall mean the entity that conducts the general
administration of the Plan as provided in Article 13. With reference to the
duties of the Committee under the Plan which have been delegated to one or more
persons pursuant to Section 13.6, or as to which the Board has assumed, the term
“Administrator” shall refer to such person(s) unless the Committee or the Board
has revoked such delegation or the Board has terminated the assumption of such
duties.
2.2    “Affiliate” shall mean (a) any Subsidiary, (b) any Parent, and (c) any
domestic eligible entity that is disregarded, under Treasury Regulation Section
301.7701-3, as an entity separate from either (i) the Company, (ii) any
Subsidiary or (iii) any Parent.
2.3    “Applicable Accounting Standards” shall mean Generally Accepted
Accounting Principles in the United States, International Financial Reporting
Standards or such other accounting principles or standards as may apply to the
Company’s financial statements under United States federal securities laws from
time to time.
2.4    “Applicable Law” shall mean any applicable law, including without
limitation: (i) provisions of the Code, the Securities Act, the Exchange Act and
any rules or regulations thereunder; (ii) corporate, securities, tax or other
laws, statutes, rules, requirements or regulations, whether federal, state,
local or foreign; and (iii) rules of any securities exchange or automated
quotation system on which the Shares are listed, quoted or traded.
2.5    “Award” shall mean an Option, a Restricted Stock award, a Restricted
Stock Unit award, a Performance Award, a Dividend Equivalents award, a Deferred
Stock award, a Deferred






--------------------------------------------------------------------------------




Stock Unit award, a Stock Payment award or a Stock Appreciation Right, which may
be awarded or granted under the Plan (collectively, “Awards”).
2.6    “Award Agreement” shall mean any written notice, agreement, terms and
conditions, contract or other instrument or document evidencing an Award,
including through electronic medium, which shall contain such terms and
conditions with respect to an Award as the Administrator shall determine
consistent with the Plan.
2.7    “Award Limit” shall mean with respect to Awards that shall be payable in
Shares or in cash, as the case may be, the respective limit set forth in Section
3.3.
2.8    “Board” shall mean the Board of Directors of the Company.
2.9    “Change in Control” shall mean and includes each of the following:
(a)    A transaction or series of transactions (other than an offering of Common
Stock to the general public through a registration statement filed with the
Securities and Exchange Commission) whereby any “person” or related “group” of
“persons” (as such terms are used in Sections 13(d) and 14(d)(2) of the Exchange
Act) (other than Wayzata and its respective affiliates, the Company, any of its
subsidiaries, an employee benefit plan maintained by the Company or any of its
subsidiaries or a “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, the
Company) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of securities of the Company
possessing more than 50% of the total combined voting power of the Company’s
securities outstanding immediately after such acquisition; or
(b)    During any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new Director(s)
(other than a Director designated by a person who shall have entered into an
agreement with the Company to effect a transaction described in Section 2.10(a)
or 2.10(c)) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least a majority of the
Directors then still in office who either were Directors at the beginning of the
two-year period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof; or
(c)    The consummation by the Company (whether directly involving the Company
or indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:
(i)    which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or






--------------------------------------------------------------------------------




such person, the “Successor Entity”)) directly or indirectly, or Wayzata and any
of its respective affiliates beneficially owning, at least a majority of the
combined voting power of the Successor Entity’s outstanding voting securities
immediately after the transaction, and
(ii)    after which no person or group, including Wayzata, beneficially owns
voting securities representing 50% or more of the combined voting power of the
Successor Entity; provided, however, that no person or group shall be treated
for purposes of this Section 2.10(c)(ii) as beneficially owning 50% or more of
the combined voting power of the Successor Entity solely as a result of the
voting power held in the Company prior to the consummation of the transaction;
or
(d)    The consummation of a liquidation or dissolution of the Company.
Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any portion of an Award that provides for the deferral of
compensation and is subject to Section 409A of the Code, the transaction or
event described in subsection (a), (b), (c) or (d) with respect to such Award
(or portion thereof) must also constitute a “change in control event,” as
defined in Treasury Regulation Section 1.409A-3(i)(5) to the extent required by
Section 409A.
The Committee shall have full and final authority, which shall be exercised in
its sole discretion, to determine conclusively whether a Change in Control has
occurred pursuant to the above definition, and the date of the occurrence of
such Change in Control and any incidental matters relating thereto; provided
that any exercise of authority in conjunction with a determination of whether a
Change in Control is a “change in control event” as defined in Treasury
Regulation Section 1.409A-3(i)(5) shall be consistent with such regulation.
2.10    “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, together with the regulations and official guidance promulgated
thereunder.
2.11    “Committee” shall mean the Compensation Committee of the Board, or
another committee or subcommittee of the Board or the Compensation Committee of
the Board, appointed as provided in Section 13.1.
2.12    “Common Stock” shall mean the Class A common stock of the Company, par
value $0.01 per share.
2.13    “Company” shall have the meaning set forth in Article 1.
2.14    “Consultant” shall mean any consultant or adviser engaged to provide
services to the Company or any Affiliate that qualifies as a consultant under
the applicable rules of the Securities and Exchange Commission for registration
of shares on a Form S-8 Registration Statement.
2.15     “Covered Employee” shall mean any Employee who is, or could be, a
“covered employee” within the meaning of Section 162(m) of the Code.
2.16    “Deferred Stock” shall mean a right to receive Shares awarded under
Section 10.4.






--------------------------------------------------------------------------------




2.17    “Deferred Stock Unit” shall mean a right to receive Shares awarded under
Section 10.5.
2.18    “Director” shall mean a member of the Board, as constituted from time to
time.
2.19    “Director Limit” shall have the meaning set forth in Section 4.6.
2.20    “Dividend Equivalent” shall mean a right to receive the equivalent value
(in cash or Shares) of dividends paid on Shares, awarded under Section 10.2.
2.21    “DRO” shall mean a domestic relations order as defined by the Code or
Title I of the Employee Retirement Income Security Act of 1974, as amended from
time to time, or the rules thereunder.
2.22    “Effective Date” shall mean November 7, 2014.
2.23    “Eligible Individual” shall mean any person who is an Employee, a
Consultant or a Non-Employee Director, as determined by the Committee.
2.24    “Employee” shall mean any officer or other employee (as determined in
accordance with Section 3401(c) of the Code and the Treasury Regulations
thereunder) of the Company or of any Affiliate.
2.25    “Equity Restructuring” shall mean a nonreciprocal transaction between
the Company and its stockholders, such as a stock dividend, stock split,
spin-off, rights offering or recapitalization through a large, nonrecurring cash
dividend, that affects the number or kind of Shares (or other securities of the
Company) or the share price of Common Stock (or other securities) and causes a
change in the per-share value of the Common Stock underlying outstanding Awards.
2.26    “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.
2.27    “Expiration Date” shall have the meaning given to such term in Section
14.1.
2.28    “Fair Market Value” shall mean, as of any given date, the value of a
Share determined as follows:
(a)    If the Common Stock is listed on any (i) established securities exchange
(such as the New York Stock Exchange, the NASDAQ Global Market and the NASDAQ
Global Select Market), (ii) national market system or (iii) automated quotation
system on which the Shares are listed, quoted or traded, its Fair Market Value
shall be the closing sales price for a Share as quoted on such exchange or
system for such date or, if there is no closing sales price for a Share on the
date in question, the closing sales price for a Share on the last preceding date
for which such quotation exists, as reported in The Wall Street Journal or such
other source as the Administrator deems reliable;






--------------------------------------------------------------------------------




(b)    If the Common Stock is not listed on an established securities exchange,
national market system or automated quotation system, but the Common Stock is
regularly quoted by a recognized securities dealer, its Fair Market Value shall
be the mean of the high bid and low asked prices for such date or, if there are
no high bid and low asked prices for a Share on such date, the high bid and low
asked prices for a Share on the last preceding date for which such information
exists, as reported in The Wall Street Journal or such other source as the
Administrator deems reliable; or
(c)    If the Common Stock is neither listed on an established securities
exchange, national market system or automated quotation system nor regularly
quoted by a recognized securities dealer, its Fair Market Value shall be
established by the Board in good faith.
Notwithstanding the foregoing, with respect to any Award granted after the
effectiveness of the Company’s registration statement relating to its initial
public offering and on or prior to the Public Trading Date, the Fair Market
Value shall mean the initial public offering price of a Share as set forth in
the Company’s final prospectus relating to its initial public offering filed
with the Securities and Exchange Commission.
2.29    “Greater Than 10% Stockholder” shall mean an individual then owning
(within the meaning of Section 424(d) of the Code) more than 10% of the total
combined voting power of all classes of stock of the Company or any subsidiary
corporation (as defined in Section 424(f) of the Code) or parent corporation
thereof (as defined in Section 424(e) of the Code).
2.30    “Holder” shall mean a person who has been granted an Award.
2.31    “Incentive Stock Option” shall mean an Option that is intended to
qualify as an incentive stock option and conforms to the applicable provisions
of Section 422 of the Code.
2.32    “Non-Employee Director” shall mean a Director of the Company who is not
an Employee.
2.33    “Non-Employee Director Equity Compensation Policy” shall have the
meaning set forth in Section 4.6.
2.34    “Non-Qualified Stock Option” shall mean an Option that is not an
Incentive Stock Option.
2.35    “Option” shall mean a right to purchase Shares at a specified exercise
price, granted under Article 6. An Option shall be either a Non-Qualified Stock
Option or an Incentive Stock Option; provided, however, that Options granted to
Non-Employee Directors and Consultants shall only be Non-Qualified Stock
Options.
2.36    “Option Term” shall have the meaning set forth in Section 6.4.
2.37    “Parent” shall mean any entity (other than the Company), whether
domestic or foreign, in an unbroken chain of entities ending with the Company if
each of the entities other than the Company beneficially owns, at the time of
the determination, securities or interests representing






--------------------------------------------------------------------------------




at least fifty percent (50%) of the total combined voting power of all classes
of securities or interests in one of the other entities in such chain.
2.38    “Performance Award” shall mean a cash bonus award, stock bonus award,
performance award or incentive award that is paid in cash, Shares or a
combination of both, awarded under Section 10.1.
2.39    “Performance-Based Compensation” shall mean any compensation that is
intended to qualify as “performance-based compensation” as described in
Section 162(m)(4)(C) of the Code.
2.40    “Performance Criteria” shall mean the criteria (and adjustments) that
the Committee selects for an Award for purposes of establishing the Performance
Goal or Performance Goals for a Performance Period, determined as follows:
(a)    The Performance Criteria that shall be used to establish Performance
Goals are limited to the following: (i) net earnings or losses (either before or
after one or more of the following: (A) interest, (B) taxes, (C) depreciation
and (D) amortization); (ii) gross or net sales or revenue; (iii) revenue growth
or product revenue growth; (iv) net income (either before or after taxes); (v)
adjusted net income; (vi) operating earnings or profit (either before or after
taxes); (vii) cash flow (including, but not limited to, operating cash flow and
free cash flow); (viii) return on assets or net assets; (ix) return on capital
(or invested capital) and cost of capital; (x) return on stockholders’ equity;
(xi) total stockholder return; (xii) return on sales; (xiii) gross or net profit
or operating margin; (xiv) costs, reductions in costs and cost control measures;
(xv) funds from operations or funds available for distributions; (xvi) expenses;
(xvii) working capital; (xviii) earnings or loss per share; (xix) adjusted
earnings per share; (xx) price per share of and dividends with respect to Common
Stock or appreciation in and/or maintenance of such price or dividends; (xxi)
economic value added models or similar metrics; (xxii) regulatory achievements
or compliance (including, without limitation, regulatory body approval for
commercialization of a product); (xxiii) implementation or completion of
critical projects or processes; (xxiv) sales, unit volume or market share; (xxv)
licensing revenue; (xxvi) brand recognition/acceptance, (xxvii) inventory turns
or cycle time, (xxviii) strategic initiatives (including, without limitation,
with respect to market penetration and spending efficiency, geographic business
expansion, manufacturing, commercialization, production and productivity,
customer satisfaction and growth, employee satisfaction, recruitment and
maintenance of personnel, human resources management, supervision of litigation
and other legal matters, information technology, strategic partnerships and
transactions (including acquisitions, dispositions, joint ventures, in-licensing
and out-licensing of intellectual property, and establishment of relationships
with commercial entities with respect to the marketing, distribution and sale of
Company products, and factoring transactions, research and development and
related activity, financial or other capital raising transactions, operating
efficiency, and asset quality); (xxix) financial ratios (including, without
limitation, those measuring liquidity, activity, profitability or leverage); and
(xxx) lease placement of rental equipment, any of which may be measured either
in absolute terms or as compared to any incremental increase or decrease or as
compared to results of a peer group or to market performance indicators or
indices.
(b)    The Administrator, in its sole discretion, may provide that one or more
objectively determinable adjustments shall be made to one or more of the
Performance Goals. Such






--------------------------------------------------------------------------------




adjustments may include one or more of the following: (i) items related to a
change in accounting principle; (ii) items relating to financing activities;
(iii) expenses for restructuring or productivity initiatives; (iv) other
non-operating items; (v) items related to acquisitions; (vi) items attributable
to the business operations of any entity acquired by the Company during the
Performance Period; (vii) items related to the disposal of a business or segment
of a business; (viii) items related to discontinued operations that do not
qualify as a segment of a business under Applicable Accounting Standards; (ix)
items attributable to any stock dividend, stock split, combination or exchange
of stock occurring during the Performance Period; (x) any other items of
significant income or expense which are determined to be appropriate
adjustments; (xi) items relating to unusual or extraordinary corporate
transactions, events or developments, (xii) items related to amortization of
acquired intangible assets; (xiii) items that are outside the scope of the
Company’s core, on-going business activities; (xiv) items related to acquired
in-process research and development; (xv) items relating to changes in tax laws;
(xvi) items relating to major licensing or partnership arrangements; (xvii)
items relating to asset impairment charges; (xviii) items relating to gains or
losses for litigation, arbitration and contractual settlements; or (xix) items
relating to any other unusual or nonrecurring events or changes in Applicable
Law, accounting principles or business conditions. For all Awards intended to
qualify as Performance-Based Compensation, such determinations shall be made
within the time prescribed by, and otherwise in compliance with, Section 162(m)
of the Code.
2.41    “Performance Goals” shall mean, for a Performance Period, one or more
goals established in writing by the Administrator for the Performance Period
based upon one or more Performance Criteria. Depending on the Performance
Criteria used to establish such Performance Goals, the Performance Goals may be
expressed in terms of overall Company performance or the performance of an
Affiliate, division, business unit, or an individual. The achievement of each
Performance Goal shall be determined, to the extent applicable, with reference
to Applicable Accounting Standards.
2.42    “Performance Period” shall mean one or more periods of time, which may
be of varying and overlapping durations, as the Administrator may select, over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Holder’s right to, and the payment of, an Award.
2.43    “Performance Stock Unit” shall mean a Performance Award awarded under
Section 10.1 which is denominated in units of value including dollar value of
Shares.
2.44    “Permitted Transferee” shall mean, with respect to a Holder, any “family
member” of the Holder, as defined in the instructions to Form S-8 under the
Securities Act, after taking into account Applicable Law.
2.45     “Plan” shall have the meaning set forth in Article 1.
2.46    “Program” shall mean any program adopted by the Administrator pursuant
to the Plan containing the terms and conditions intended to govern a specified
type of Award granted under the Plan and pursuant to which such type of Award
may be granted under the Plan.






--------------------------------------------------------------------------------




2.47    “Public Trading Date” shall mean the first date upon which Common Stock
is listed (or approved for listing) upon notice of issuance on any securities
exchange or designated (or approved for designation) upon notice of issuance as
a national market security on an interdealer quotation system.
2.48    “Restricted Stock” shall mean Common Stock awarded under Article 8 that
is subject to certain restrictions and may be subject to risk of forfeiture or
repurchase.
2.49    “Restricted Stock Units” shall mean the right to receive Shares, cash or
a combination of Shares and cash as awarded under Article 9.
2.50    “Securities Act” shall mean the Securities Act of 1933, as amended.
2.51    “Share Limit” shall have the meaning set forth in Section 3.1(a).
2.52    “Shares” shall mean shares of Common Stock.
2.53    “Stock Appreciation Right” shall mean a stock appreciation right granted
under Article 11.
2.54    “Stock Appreciation Right Term” shall have the meaning set forth in
Section 11.4.
2.55    “Stock Payment” shall mean (a) a payment in the form of Shares, or (b)
an option or other right to purchase Shares, as part of a bonus, deferred
compensation or other arrangement, awarded under Section 10.3.
2.56    “Subsidiary” shall mean any entity (other than the Company), whether
domestic or foreign, in an unbroken chain of entities beginning with the Company
if each of the entities other than the last entity in the unbroken chain
beneficially owns, at the time of the determination, securities or interests
representing at least fifty percent (50%) of the total combined voting power of
all classes of securities or interests in one of the other entities in such
chain.
2.57    “Substitute Award” shall mean an Award granted under the Plan upon the
assumption of, or in substitution for, outstanding equity awards previously
granted by a company or other entity in connection with a corporate transaction,
such as a merger, combination, consolidation or acquisition of property or
stock; provided, however, that in no event shall the term “Substitute Award” be
construed to refer to an award made in connection with the cancellation and
repricing of an Option or Stock Appreciation Right.
2.58    “Termination of Service” shall mean:
(a)    As to a Consultant, the time when the engagement of a Holder as a
Consultant to the Company or an Affiliate is terminated for any reason, with or
without cause, including, without limitation, by resignation, discharge, death
or retirement, but excluding terminations where the Consultant simultaneously
commences or remains in employment or service with the Company or any Affiliate.






--------------------------------------------------------------------------------




(b)    As to a Non-Employee Director, the time when a Holder who is a
Non-Employee Director ceases to be a Director for any reason, including, without
limitation, a termination by resignation, failure to be elected, death or
retirement, but excluding terminations where the Holder simultaneously commences
or remains in employment or service with the Company or any Affiliate.
(c)    As to an Employee, the time when the employee-employer relationship
between a Holder and the Company or any Affiliate is terminated for any reason,
including, without limitation, a termination by resignation, discharge, death,
disability or retirement; but excluding terminations where the Holder
simultaneously commences or remains in employment or service with the Company or
any Affiliate.
The Administrator, in its sole discretion, shall determine the effect of all
matters and questions relating to any Termination of Service, including, without
limitation, the question of whether a Termination of Service resulted from a
discharge for cause and all questions of whether particular leaves of absence
constitute a Termination of Service; provided, however, that, with respect to
Incentive Stock Options, unless the Administrator otherwise provides in the
terms of the Program, the Award Agreement or otherwise, or as otherwise required
by Applicable Law, a leave of absence, change in status from an employee to an
independent contractor or other change in the employee-employer relationship
shall constitute a Termination of Service only if, and to the extent that, such
leave of absence, change in status or other change interrupts employment for the
purposes of Section 422(a)(2) of the Code and the then-applicable regulations
and revenue rulings under said Section. For purposes of the Plan, a Holder’s
employee-employer relationship or consultancy relations shall be deemed to be
terminated in the event that the Affiliate employing or contracting with such
Holder ceases to remain an Affiliate following any merger, sale of stock or
other corporate transaction or event (including, without limitation, a
spin-off).
2.59    “Wayzata” shall mean Wayzata Investment Partners LLC, a Delaware limited
liability company, or any funds managed byWayzata Investment Partners LLC.
ARTICLE 3.
SHARES SUBJECT TO THE PLAN
3.1    Number of Shares.
(a)    Subject to Sections 3.1(b) and 14.2, the aggregate number of Shares which
may be issued or transferred pursuant to Awards (including without limitation,
Incentive Stock Options) under the Plan is 1,500,000 (the “Share Limit”).
Notwithstanding the foregoing, to the extent permitted under applicable law and
applicable stock exchange rules, Awards that provide for the delivery of Shares
subsequent to the applicable grant date may be granted in excess of the Share
Limit if such Awards provide for the forfeiture or cash settlement of such
Awards to the extent that insufficient Shares remain under the Share Limit at
the time that Shares would otherwise be issued in respect of such Award.






--------------------------------------------------------------------------------




(b)    If any Shares subject to an Award are forfeited or expire or such Award
is settled in cash (in whole or in part), the Shares subject to such Award
shall, to the extent of such forfeiture, expiration or cash settlement, again be
available for future grants of Awards under the Plan. Notwithstanding anything
to the contrary contained herein, the following Shares shall not be added to the
Shares authorized for grant under Section 3.1(a) and shall not be available for
future grants of Awards: (i) Shares tendered by a Holder or withheld by the
Company in payment of the exercise price of an Option; (ii) Shares tendered by
the Holder or withheld by the Company to satisfy any tax withholding obligation
with respect to an Option or Stock Appreciation Right; (iii) Shares subject to a
Stock Appreciation Right that are not issued in connection with the stock
settlement of the Stock Appreciation Right on exercise thereof; and (iv) Shares
purchased on the open market with the cash proceeds from the exercise of
Options. Any Shares repurchased by the Company under Section 8.4 at the same
price paid by the Holder so that such Shares are returned to the Company shall
again be available for Awards. The payment of Dividend Equivalents in cash in
conjunction with any outstanding Awards shall not be counted against the Shares
available for issuance under the Plan. Notwithstanding the provisions of this
Section 3.1(b), no Shares may again be optioned, granted or awarded if such
action would cause an Incentive Stock Option to fail to qualify as an incentive
stock option under Section 422 of the Code.
(c)    Substitute Awards shall not reduce the Shares authorized for grant under
the Plan. Additionally, in the event that a company acquired by the Company or
any Affiliate or with which the Company or any Affiliate combines has shares
available under a pre-existing plan approved by stockholders and not adopted in
contemplation of such acquisition or combination, the shares available for grant
pursuant to the terms of such pre-existing plan (as adjusted, to the extent
appropriate, using the exchange ratio or other adjustment or valuation ratio or
formula used in such acquisition or combination to determine the consideration
payable to the holders of common stock of the entities party to such acquisition
or combination) may be used for Awards under the Plan and shall not reduce the
Shares authorized for grant under the Plan; provided that Awards using such
available Shares shall not be made after the date awards or grants could have
been made under the terms of the pre-existing plan, absent the acquisition or
combination, and shall only be made to individuals who were not employed by or
providing services to the Company or its Affiliates immediately prior to such
acquisition or combination.
3.2    Stock Distributed. Any Shares distributed pursuant to an Award may
consist, in whole or in part, of authorized and unissued Common Stock, treasury
Common Stock or Common Stock purchased on the open market.
3.3    Limitation on Number of Shares Subject to Awards. Notwithstanding any
provision in the Plan to the contrary, and subject to Section 14.2, the maximum
aggregate number of Shares with respect to one or more Awards that may be
granted to any one person during any calendar year shall be 375,000 and the
maximum aggregate amount that may be paid in cash to any one person during any
calendar year with respect to one or more Awards payable in cash shall be
$5,000,000; provided, however, that the foregoing limitations shall not apply
prior to the Public Trading Date and, following the Public Trading Date, the
foregoing limitations shall not apply until the earliest of: (a) the first
material modification of the Plan (including any increase in the Share Limit);
(b) the issuance of all of the Shares reserved for issuance under the Plan; (c)
the expiration of the Plan;






--------------------------------------------------------------------------------




(d) the first meeting of stockholders at which members of the Board are to be
elected that occurs after the close of the third calendar year following the
calendar year in which occurred the first registration of an equity security of
the Company under Section 12 of the Exchange Act; or (e) such other date
required by Section 162(m) of the Code and the rules and regulations promulgated
thereunder. To the extent required by Section 162(m) of the Code, Shares subject
to Awards which are canceled shall continue to be counted against the Award
Limit.
ARTICLE 4.
GRANTING OF AWARDS
4.1    Participation. The Administrator may, from time to time, select from
among all Eligible Individuals, those to whom an Award shall be granted and
shall determine the nature and amount of each Award, which shall not be
inconsistent with the requirements of the Plan. Except as provided in Section
4.6 regarding the grant of Awards pursuant to the Non-Employee Director Equity
Compensation Policy, no Eligible Individual shall have any right to be granted
an Award pursuant to the Plan.
4.2    Award Agreement. Each Award shall be evidenced by an Award Agreement that
sets forth the terms, conditions and limitations for such Award, which may
include the term of the Award, the provisions applicable in the event of the
Holder’s Termination of Service, and the Company’s authority to unilaterally or
bilaterally amend, modify, suspend, cancel or rescind an Award. Award Agreements
evidencing Awards intended to qualify as Performance-Based Compensation shall
contain such terms and conditions as may be necessary to meet the applicable
provisions of Section 162(m) of the Code. Award Agreements evidencing Incentive
Stock Options shall contain such terms and conditions as may be necessary to
meet the applicable provisions of Section 422 of the Code.
4.3    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan, the Plan, and any Award granted or awarded to any
individual who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including Rule 16b‑3 of the Exchange Act
and any amendments thereto) that are requirements for the application of such
exemptive rule. To the extent permitted by Applicable Law, the Plan and Awards
granted or awarded hereunder shall be deemed amended to the extent necessary to
conform to such applicable exemptive rule.
4.4    At-Will Employment; Voluntary Participation. Nothing in the Plan or in
any Program or Award Agreement hereunder shall confer upon any Holder any right
to continue in the employ of, or as a Director or Consultant for, the Company or
any Affiliate, or shall interfere with or restrict in any way the rights of the
Company and any Affiliate, which rights are hereby expressly reserved, to
discharge any Holder at any time for any reason whatsoever, with or without
cause, and with or without notice, or to terminate or change all other terms and
conditions of employment or engagement, except to the extent expressly provided
otherwise in a written agreement between the Holder and the Company or any
Affiliate. Participation by each Holder in the Plan shall be






--------------------------------------------------------------------------------




voluntary and nothing in the Plan shall be construed as mandating that any
Eligible Individual shall participate in the Plan.
4.5    Foreign Holders. Notwithstanding any provision of the Plan to the
contrary, in order to comply with the laws in countries other than the United
States in which the Company and its Affiliates operate or have Employees,
Non-Employee Directors or Consultants, or in order to comply with the
requirements of any foreign securities exchange, the Administrator, in its sole
discretion, shall have the power and authority to: (a) determine which
Affiliates shall be covered by the Plan; (b) determine which Eligible
Individuals outside the United States are eligible to participate in the Plan;
(c) modify the terms and conditions of any Award granted to Eligible Individuals
outside the United States to comply with applicable foreign laws or listing
requirements of any such foreign securities exchange; (d) establish subplans and
modify exercise procedures and other terms and procedures, to the extent such
actions may be necessary or advisable (any such subplans and/or modifications
shall be attached to the Plan as appendices); provided, however, that no such
subplans and/or modifications shall increase the Share Limit, the Award Limit or
the Director Limit; and (e) take any action, before or after an Award is made,
that it deems advisable to obtain approval or comply with any necessary local
governmental regulatory exemptions or approvals or listing requirements of any
such foreign securities exchange. Notwithstanding the foregoing, the
Administrator may not take any actions hereunder, and no Awards shall be
granted, that would violate Applicable Law. For purposes of the Plan, all
references to foreign laws, rules, regulations or taxes shall be references to
the laws, rules, regulations and taxes of any applicable jurisdiction other than
the United States or a political subdivision thereof.
4.6    Non-Employee Director Awards. The Administrator, in its sole discretion,
may provide that Awards granted to Non-Employee Directors shall be granted
pursuant to a written nondiscretionary formula established by the Administrator
(the “Non-Employee Director Equity Compensation Policy”), subject to the
limitations of the Plan. The Non-Employee Director Equity Compensation Policy
shall set forth the type of Award(s) to be granted to Non-Employee Directors,
the number of Shares to be subject to Non-Employee Director Awards, the
conditions on which such Awards shall be granted, become exercisable and/or
payable and expire, and such other terms and conditions as the Administrator
shall determine in its sole discretion. The Non-Employee Director Equity
Compensation Policy may be modified by the Administrator from time to time in
its sole discretion. Notwithstanding any provision to the contrary in the Plan
or in the Non-Employee Director Equity Compensation Policy, the maximum
aggregate grant date fair value of Awards granted to a Non-Employee Director
during any calendar year shall be $500,000 (the “Director Limit”).
4.7    Stand-Alone and Tandem Awards. Awards granted pursuant to the Plan may,
in the sole discretion of the Administrator, be granted either alone, in
addition to, or in tandem with, any other Award granted pursuant to the Plan.
Awards granted in addition to or in tandem with other Awards may be granted
either at the same time as or at a different time from the grant of such other
Awards.






--------------------------------------------------------------------------------




ARTICLE 5.
PROVISIONS APPLICABLE TO AWARDS INTENDED TO QUALIFY AS PERFORMANCE-BASED
COMPENSATION
5.1    Purpose. The Committee, in its sole discretion, may determine at the time
an Award is granted or at any time thereafter whether such Award is intended to
qualify as Performance-Based Compensation. If the Committee, in its sole
discretion, decides to grant such an Award to an Eligible Individual that is
intended to qualify as Performance-Based Compensation (other than an Option or
Stock Appreciation Right), then the provisions of this Article 5 shall control
over any contrary provision contained in the Plan. The Administrator, in its
sole discretion, may grant Awards to other Eligible Individuals that are based
on Performance Criteria or Performance Goals or any such other criteria and
goals as the Administrator shall establish, but that do not satisfy the
requirements of this Article 5 and that are not intended to qualify as
Performance-Based Compensation. Unless otherwise specified by the Committee at
the time of grant, the Performance Criteria with respect to an Award intended to
be Performance-Based Compensation payable to a Covered Employee shall be
determined on the basis of Applicable Accounting Standards.
5.2    Applicability. The grant of an Award to an Eligible Individual for a
particular Performance Period shall not require the grant of an Award to such
Eligible Individual in any subsequent Performance Period and the grant of an
Award to any one Eligible Individual shall not require the grant of an Award to
any other Eligible Individual in such period or in any other period.
5.3    Types of Awards. Notwithstanding anything in the Plan to the contrary,
the Committee may grant any Award to an Eligible Individual intended to qualify
as Performance-Based Compensation, including, without limitation, Restricted
Stock the restrictions with respect to which lapse upon the attainment of
specified Performance Goals, Restricted Stock Units that vest and become payable
upon the attainment of specified Performance Goals and any Performance Awards
described in Article 10 that vest or become exercisable or payable upon the
attainment of one or more specified Performance Goals.
5.4    Procedures with Respect to Performance-Based Awards. To the extent
necessary to comply with the requirements of Section 162(m)(4)(C) of the Code,
with respect to any Award granted to one or more Eligible Individuals which is
intended to qualify as Performance-Based Compensation, no later than 90 days
following the commencement of any Performance Period or any designated fiscal
period or period of service (or such earlier time as may be required under
Section 162(m) of the Code), the Committee shall, in writing, (a) designate one
or more Eligible Individuals, (b) select the Performance Criteria applicable to
the Performance Period, (c) establish the Performance Goals, and amounts of such
Awards, as applicable, which may be earned for such Performance Period based on
the Performance Criteria, and (d) specify the relationship between Performance
Criteria and the Performance Goals and the amounts of such Awards, as
applicable, to be earned by each Covered Employee for such Performance Period.
Following the completion of each Performance Period, the Committee shall certify
in writing whether and the extent to which the applicable Performance Goals have
been achieved for such Performance Period. In determining the amount earned
under such Awards, the Committee shall have the right to reduce or eliminate
(but not to increase) the amount payable at a given level of performance to take
into account






--------------------------------------------------------------------------------




additional factors that the Committee may deem relevant, including the
assessment of individual or corporate performance for the Performance Period.
5.5    Payment of Performance-Based Awards. Unless otherwise provided in the
applicable Program or Award Agreement and only to the extent otherwise permitted
by Section 162(m) of the Code, as to an Award that is intended to qualify as
Performance-Based Compensation, the Holder must be employed by the Company or an
Affiliate throughout the Performance Period. Unless otherwise provided in the
applicable Performance Goals, Program or Award Agreement, a Holder shall be
eligible to receive payment pursuant to such Awards for a Performance Period
only if and to the extent the Performance Goals for such period are achieved.
5.6    Additional Limitations. Notwithstanding any other provision of the Plan
and except as otherwise determined by the Administrator, any Award which is
granted to an Eligible Individual and is intended to qualify as
Performance-Based Compensation shall be subject to any additional limitations
set forth in Section 162(m) of the Code or any regulations or rulings issued
thereunder that are requirements for qualification as Performance-Based
Compensation, and the Plan and the applicable Program and Award Agreement shall
be deemed amended to the extent necessary to conform to such requirements.
ARTICLE 6
GRANTING OF OPTIONS
6.1    Granting of Options to Eligible Individuals. The Administrator is
authorized to grant Options to Eligible Individuals from time to time, in its
sole discretion, on such terms and conditions as it may determine, which shall
not be inconsistent with the Plan.
6.2    Qualification of Incentive Stock Options. No Incentive Stock Option shall
be granted to any person who is not an Employee of the Company or any
“subsidiary corporation” (as defined in Section 424(f) of the Code) of the
Company. No person who qualifies as a Greater Than 10% Stockholder may be
granted an Incentive Stock Option unless such Incentive Stock Option conforms to
the applicable provisions of Section 422 of the Code. Any Incentive Stock Option
granted under the Plan may be modified by the Administrator, with the consent of
the Holder, to disqualify such Option from treatment as an “incentive stock
option” under Section 422 of the Code. To the extent that the aggregate Fair
Market Value of stock with respect to which “incentive stock options” (within
the meaning of Section 422 of the Code, but without regard to Section 422(d) of
the Code) are exercisable for the first time by a Holder during any calendar
year under the Plan, and all other plans of the Company and any parent or
subsidiary corporation thereof (each as defined in Section 424(e) and 424(f) of
the Code, respectively), exceeds $100,000, the Options shall be treated as
Non-Qualified Stock Options to the extent required by Section 422 of the Code.
The rule set forth in the immediately preceding sentence shall be applied by
taking Options and other “incentive stock options” into account in the order in
which they were granted and the Fair Market Value of stock shall be determined
as of the time the respective options were granted.
6.3    Option Exercise Price. The exercise price per Share subject to each
Option shall be set by the Administrator, but shall not be less than 100% of the
Fair Market Value of a Share on






--------------------------------------------------------------------------------




the date the Option is granted (or, as to Incentive Stock Options, on the date
the Option is modified, extended or renewed for purposes of Section 424(h) of
the Code). In addition, in the case of Incentive Stock Options granted to a
Greater Than 10% Stockholder, such price shall not be less than 110% of the Fair
Market Value of a Share on the date the Option is granted (or the date the
Option is modified, extended or renewed for purposes of Section 424(h) of the
Code).
6.4    Option Term. The term of each Option (the “Option Term”) shall be set by
the Administrator in its sole discretion; provided, however, that the Option
Term shall not be more than ten (10) years from the date the Option is granted,
or five (5) years from the date an Incentive Stock Option is granted to a
Greater Than 10% Stockholder. The Administrator shall determine the time period,
including the time period following a Termination of Service, during which the
Holder has the right to exercise the vested Options, which time period may not
extend beyond the last day of the Option Term. Except as limited by the
requirements of Section 409A or Section 422 of the Code and regulations and
rulings thereunder or the first sentence of this Section 6.4, the Administrator
may extend the Option Term of any outstanding Option, and may extend the time
period during which vested Options may be exercised, in connection with any
Termination of Service of the Holder, and may amend, subject to Section 14.1,
any other term or condition of such Option relating to such a Termination of
Service.
6.5    Option Vesting.
(a)    The period during which the right to exercise, in whole or in part, an
Option vests in the Holder shall be set by the Administrator and the
Administrator may determine that an Option may not be exercised in whole or in
part for a specified period after it is granted. Such vesting may be based on
service with the Company or any Affiliate, any of the Performance Criteria, or
any other criteria selected by the Administrator, and, except as limited by the
Plan, at any time after the grant of an Option, the Administrator, in its sole
discretion and subject to whatever terms and conditions it selects, may
accelerate the period during which an Option vests.
(b)    No portion of an Option which is unexercisable at a Holder’s Termination
of Service shall thereafter become exercisable, except as may be otherwise
provided by the Administrator either in the applicable Program, the Award
Agreement evidencing the grant of an Option, or by action of the Administrator
following the grant of the Option. Unless otherwise determined by the
Administrator in the Award Agreement or by action of the Administrator following
the grant of the Option, the portion of an Option that is unexercisable at a
Holder’s Termination of Service shall automatically expire thirty (30) days
following such Termination of Service.
6.6    Substitute Awards. Notwithstanding the foregoing provisions of this
Article 6 to the contrary, in the case of an Option that is a Substitute Award,
the price per share of the Shares subject to such Option may be less than the
Fair Market Value per share on the date of grant; provided that the excess of:
(a) the aggregate Fair Market Value (as of the date such Substitute Award is
granted) of the Shares subject to the Substitute Award, over (b) the aggregate
exercise price thereof does not exceed the excess of: (x) the aggregate fair
market value (as of the time immediately preceding the transaction giving rise
to the Substitute Award, such fair market value to be determined by the
Administrator) of the shares of the predecessor entity that were subject to the
grant assumed or substituted for by the Company, over (y) the aggregate exercise
price of such shares.






--------------------------------------------------------------------------------




6.7    Substitution of Stock Appreciation Rights. The Administrator may provide
in the applicable Program or the Award Agreement evidencing the grant of an
Option that the Administrator, in its sole discretion, shall have the right to
substitute a Stock Appreciation Right for such Option at any time prior to or
upon exercise of such Option; provided that such Stock Appreciation Right shall
be exercisable with respect to the same number of Shares for which such
substituted Option would have been exercisable, and shall also have the same
exercise price, vesting schedule and remaining Option Term as the substituted
Option.
ARTICLE 7.
EXERCISE OF OPTIONS
7.1    Partial Exercise. An exercisable Option may be exercised in whole or in
part. However, an Option shall not be exercisable with respect to fractional
Shares and the Administrator may require that, by the terms of the Option, a
partial exercise must be with respect to a minimum number of Shares.
7.2    Manner of Exercise. All or a portion of an exercisable Option shall be
deemed exercised upon delivery of all of the following to the Secretary of the
Company, the stock administrator of the Company or such other person or entity
designated by the Administrator, or his, her or its office, as applicable:
(a)    A written or electronic notice complying with the applicable rules
established by the Administrator stating that the Option, or a portion thereof,
is exercised. The notice shall be signed by the Holder or other person then
entitled to exercise the Option or such portion of the Option;
(b)    Such representations and documents as the Administrator, in its sole
discretion, deems necessary or advisable to effect compliance with Applicable
Law. The Administrator, in its sole discretion, may also take whatever
additional actions it deems appropriate to effect such compliance including,
without limitation, placing legends on share certificates and issuing
stop-transfer notices to agents and registrars;
(c)    In the event that the Option shall be exercised pursuant to Section 12.3
by any person or persons other than the Holder, appropriate proof of the right
of such person or persons to exercise the Option, as determined in the sole
discretion of the Administrator; and
(d)    Full payment of the exercise price and applicable withholding taxes to
the stock administrator of the Company for the Shares with respect to which the
Option, or portion thereof, is exercised, in a manner permitted by Sections 12.1
and 12.2.
7.3    Notification Regarding Disposition. The Holder shall give the Company
prompt written or electronic notice of any disposition of Shares acquired by
exercise of an Incentive Stock Option which occurs within (a) two years from the
date of granting (including the date the Option is modified, extended or renewed
for purposes of Section 424(h) of the Code) such Option to such Holder, or (b)
one year after the transfer of such Shares to such Holder.






--------------------------------------------------------------------------------




ARTICLE 8.
AWARD OF RESTRICTED STOCK
8.1    Award of Restricted Stock.
(a)    The Administrator is authorized to grant Restricted Stock to Eligible
Individuals, and shall determine the terms and conditions, including the
restrictions applicable to each award of Restricted Stock, which terms and
conditions shall not be inconsistent with the Plan, and may impose such
conditions on the issuance of such Restricted Stock as it deems appropriate.
(b)    The Administrator shall establish the purchase price, if any, and form of
payment for Restricted Stock; provided, however, that if a purchase price is
charged, such purchase price shall be no less than the par value, if any, of the
Shares to be purchased, unless otherwise permitted by Applicable Law. In all
cases, legal consideration shall be required for each issuance of Restricted
Stock.
8.2    Rights as Stockholders. Subject to Section 8.4, upon issuance of
Restricted Stock, the Holder shall have, unless otherwise provided by the
Administrator, all the rights of a stockholder with respect to said Shares,
subject to the restrictions in the applicable Program or in each individual
Award Agreement, including the right to receive all dividends and other
distributions paid or made with respect to the Shares; provided, however, that,
in the sole discretion of the Administrator, any extraordinary distributions
with respect to the Shares shall be subject to the restrictions set forth in
Section 8.3. In addition, with respect to a share of Restricted Stock with
performance-based vesting, dividends which are paid prior to vesting shall only
be paid out to the Holder to the extent that the performance-based vesting
conditions are subsequently satisfied and the share of Restricted Stock vests.
8.3    Restrictions. All shares of Restricted Stock (including any shares
received by Holders thereof with respect to shares of Restricted Stock as a
result of stock dividends, stock splits or any other form of recapitalization)
shall, in the terms of the applicable Program or in each individual Award
Agreement, be subject to such restrictions and vesting requirements as the
Administrator shall provide. Such restrictions may include, without limitation,
restrictions concerning voting rights and transferability and such restrictions
may lapse separately or in combination at such times and pursuant to such
circumstances or based on such criteria as selected by the Administrator,
including, without limitation, criteria based on the Holder’s duration of
employment, directorship or consultancy with the Company, the Performance
Criteria, Company performance, individual performance or other criteria selected
by the Administrator. By action taken after the Restricted Stock is issued, the
Administrator may, on such terms and conditions as it may determine to be
appropriate, accelerate the vesting of such Restricted Stock by removing any or
all of the restrictions imposed by the terms of the applicable Program or Award
Agreement. Restricted Stock may not be sold or encumbered until all restrictions
are terminated or expire.
8.4    Repurchase or Forfeiture of Restricted Stock. Except as otherwise
determined by the Administrator at the time of the grant of the Award or
thereafter, if no price was paid by the Holder for the Restricted Stock, upon a
Termination of Service during the applicable restriction






--------------------------------------------------------------------------------




period, the Holder’s rights in unvested Restricted Stock then subject to
restrictions shall lapse, and such Restricted Stock shall be surrendered to the
Company and cancelled without consideration. If a price was paid by the Holder
for the Restricted Stock, upon a Termination of Service during the applicable
restriction period, the Company shall have the right to repurchase from the
Holder the unvested Restricted Stock then subject to restrictions at a cash
price per share equal to the price paid by the Holder for such Restricted Stock
or such other amount as may be specified in the applicable Program or Award
Agreement. Notwithstanding the foregoing, the Administrator, in its sole
discretion, may provide that upon certain events, including a Change in Control,
the Holder’s death, retirement or disability or any other specified Termination
of Service or any other event, the Holder’s rights in unvested Restricted Stock
shall not lapse, such Restricted Stock shall vest and, if applicable, the
Company shall not have a right of repurchase.
8.5    Certificates for Restricted Stock. Restricted Stock granted pursuant to
the Plan may be evidenced in such manner as the Administrator shall determine.
Certificates or book entries evidencing shares of Restricted Stock shall include
an appropriate legend referring to the terms, conditions, and restrictions
applicable to such Restricted Stock. The Company, in its sole discretion, may
(a) retain physical possession of any stock certificate evidencing shares of
Restricted Stock until the restrictions thereon shall have lapsed and/or (b)
require that the stock certificates evidencing shares of Restricted Stock be
held in custody by a designated escrow agent (which may but need not be the
Company) until the restrictions thereon shall have lapsed, and that the Holder
deliver a stock power, endorsed in blank, relating to such Restricted Stock.
8.6    Section 83(b) Election. If a Holder makes an election under Section 83(b)
of the Code to be taxed with respect to the Restricted Stock as of the date of
transfer of the Restricted Stock rather than as of the date or dates upon which
the Holder would otherwise be taxable under Section 83(a) of the Code, the
Holder shall be required to deliver a copy of such election to the Company
promptly after filing such election with the Internal Revenue Service along with
proof of the timely filing thereof with the Internal Revenue Service.
ARTICLE 9.
AWARD OF RESTRICTED STOCK UNITS
9.1    Grant of Restricted Stock Units. The Administrator is authorized to grant
Awards of Restricted Stock Units to any Eligible Individual selected by the
Administrator in such amounts and subject to such terms and conditions as
determined by the Administrator.
9.2    Term. Except as otherwise provided herein, the term of a Restricted Stock
Unit award shall be set by the Administrator in its sole discretion.
9.3    Purchase Price. The Administrator shall specify the purchase price, if
any, to be paid by the Holder to the Company with respect to any Restricted
Stock Unit award; provided, however, that value of the consideration shall not
be less than the par value of a Share, unless otherwise permitted by Applicable
Law.






--------------------------------------------------------------------------------




9.4    Vesting of Restricted Stock Units. At the time of grant, the
Administrator shall specify the date or dates on which the Restricted Stock
Units shall become fully vested and nonforfeitable, and may specify such
conditions to vesting as it deems appropriate, including, without limitation,
vesting based upon the Holder’s duration of service to the Company or any
Affiliate, one or more Performance Criteria, Company performance, individual
performance or other specific criteria, in each case on a specified date or
dates or over any period or periods, as determined by the Administrator.
9.5    Maturity and Payment. At the time of grant, the Administrator shall
specify the maturity date applicable to each grant of Restricted Stock Units,
which shall be no earlier than the vesting date or dates of the Award and may be
determined at the election of the Holder (if permitted by the applicable Award
Agreement); provided that, except as otherwise determined by the Administrator,
set forth in any applicable Award Agreement, and subject to compliance with
Section 409A of the Code, in no event shall the maturity date relating to each
Restricted Stock Unit occur following the later of (a) the 15th day of the third
month following the end of calendar year in which the applicable portion of the
Restricted Stock Unit vests; or (b) the 15th day of the third month following
the end of the Company’s fiscal year in which the applicable portion of the
Restricted Stock Unit vests. On the maturity date, the Company shall, subject to
Section 12.4(e), transfer to the Holder one unrestricted, fully transferable
Share for each Restricted Stock Unit scheduled to be paid out on such date and
not previously forfeited, or in the sole discretion of the Administrator, an
amount in cash equal to the Fair Market Value of such Shares on the maturity
date or a combination of cash and Common Stock as determined by the
Administrator.
9.6    Payment upon Termination of Service. An Award of Restricted Stock Units
shall only be payable while the Holder is an Employee, a Consultant or a member
of the Board, as applicable; provided, however, that the Administrator, in its
sole discretion, may provide (in an Award Agreement or otherwise) that a
Restricted Stock Unit award may be paid subsequent to a Termination of Service
in certain events, including a Change in Control, the Holder’s death, retirement
or disability or any other specified Termination of Service.
9.7    No Rights as a Stockholder. Unless otherwise determined by the
Administrator, a Holder of Restricted Stock Units shall possess no incidents of
ownership with respect to the Shares represented by such Restricted Stock Units,
unless and until such Shares are transferred to the Holder pursuant to the terms
of this Plan and the applicable Award Agreement.
9.8    Dividend Equivalents. Subject to Section 10.2, the Administrator, in its
sole discretion, may provide that Dividend Equivalents shall be earned by a
Holder of Restricted Stock Units based on dividends declared on the Common
Stock, to be credited as of dividend payment dates during the period between the
date an Award of Restricted Stock Units is granted to a Holder and the maturity
date of such Award.






--------------------------------------------------------------------------------




ARTICLE 10.
AWARD OF PERFORMANCE AWARDS, DIVIDEND EQUIVALENTS, STOCK PAYMENTS, DEFERRED
STOCK, DEFERRED STOCK UNITS
10.1    Performance Awards.
(a)    The Administrator is authorized to grant Performance Awards, including
Awards of Performance Stock Units, to any Eligible Individual and to determine
whether such Performance Awards shall be Performance-Based Compensation. The
value of Performance Awards, including Performance Stock Units, may be linked to
any one or more of the Performance Criteria or other specific criteria
determined by the Administrator, in each case on a specified date or dates or
over any period or periods and in such amounts as may be determined by the
Administrator. Performance Awards, including Performance Stock Unit awards may
be paid in cash, Shares, or a combination of cash and Shares, as determined by
the Administrator.
(b)    Without limiting Section 10.1(a), the Administrator may grant Performance
Awards to any Eligible Individual in the form of a cash bonus payable upon the
attainment of objective Performance Goals, or such other criteria, whether or
not objective, which are established by the Administrator, in each case on a
specified date or dates or over any period or periods determined by the
Administrator. Any such bonuses paid to a Holder which are intended to be
Performance-Based Compensation shall be based upon objectively determinable
bonus formulas established in accordance with the provisions of Article 5.
10.2    Dividend Equivalents.
(a)    Dividend Equivalents may be granted by the Administrator based on
dividends declared on the Common Stock, to be credited as of dividend payment
dates with respect to dividends with record dates that occur during the period
between the date an Award is granted to a Holder and the date such Award vests,
is exercised, is distributed or expires, as determined by the Administrator.
Such Dividend Equivalents shall be converted to cash or additional Shares by
such formula and at such time and subject to such restrictions and limitations
as may be determined by the Administrator. In addition, Dividend Equivalents
with respect to an Award with performance-based vesting that are based on
dividends paid prior to the vesting of such Award shall only be paid out to the
Holder to the extent that the performance-based vesting conditions are
subsequently satisfied and the Award vests.
(b)    Notwithstanding the foregoing, no Dividend Equivalents shall be payable
with respect to Options or Stock Appreciation Rights.
10.3    Stock Payments. The Administrator is authorized to make Stock Payments
to any Eligible Individual. The number or value of Shares of any Stock Payment
shall be determined by the Administrator and may be based upon one or more
Performance Criteria or any other specific criteria, including service to the
Company or any Affiliate, determined by the Administrator. Shares underlying a
Stock Payment which is subject to a vesting schedule or other conditions or
criteria set by the Administrator shall not be issued until those conditions
have been satisfied. Unless






--------------------------------------------------------------------------------




otherwise provided by the Administrator, a Holder of a Stock Payment shall have
no rights as a Company stockholder with respect to such Stock Payment until such
time as the Stock Payment has vested and the Shares underlying the Award have
been issued to the Holder. Stock Payments may, but are not required to, be made
in lieu of base salary, bonus, fees or other cash compensation otherwise payable
to such Eligible Individual.
10.4    Deferred Stock. The Administrator is authorized to grant Deferred Stock
to any Eligible Individual. The number of shares of Deferred Stock shall be
determined by the Administrator and may (but is not required to) be based on one
or more Performance Criteria or other specific criteria, including service to
the Company or any Affiliate, as the Administrator determines, in each case on a
specified date or dates or over any period or periods determined by the
Administrator. Shares underlying a Deferred Stock award which is subject to a
vesting schedule or other conditions or criteria set by the Administrator shall
be issued on the vesting date(s) or date(s) that those conditions and criteria
have been satisfied, as applicable. Unless otherwise provided by the
Administrator, a Holder of Deferred Stock shall have no rights as a Company
stockholder with respect to such Deferred Stock until such time as the Award has
vested and any other applicable conditions and/or criteria have been satisfied
and the Shares underlying the Award have been issued to the Holder.
10.5    Deferred Stock Units. The Administrator is authorized to grant Deferred
Stock Units to any Eligible Individual. The number of Deferred Stock Units shall
be determined by the Administrator and may (but is not required to) be based on
one or more Performance Criteria or other specific criteria, including service
to the Company or any Affiliate, as the Administrator determines, in each case
on a specified date or dates or over any period or periods determined by the
Administrator. Each Deferred Stock Unit shall entitle the Holder thereof to
receive one Share on the date the Deferred Stock Unit becomes vested or upon a
specified settlement date thereafter (which settlement date may (but is not
required to) be the date of the Holder’s Termination of Service). Shares
underlying a Deferred Stock Unit award which is subject to a vesting schedule or
other conditions or criteria set by the Administrator shall not be issued until
on or following the date that those conditions and criteria have been satisfied.
Unless otherwise provided by the Administrator, a Holder of Deferred Stock Units
shall have no rights as a Company stockholder with respect to such Deferred
Stock Units until such time as the Award has vested and any other applicable
conditions and/or criteria have been satisfied and the Shares underlying the
Award have been issued to the Holder.
10.6    Term. The term of a Performance Award, Dividend Equivalent award, Stock
Payment award, Deferred Stock award and/or Deferred Stock Unit award shall be
established by the Administrator in its sole discretion.
10.7    Purchase Price. The Administrator may establish the purchase price of a
Performance Award, Shares distributed as a Stock Payment award, shares of
Deferred Stock or Shares distributed pursuant to a Deferred Stock Unit award;
provided, however, that value of the consideration shall not be less than the
par value of a Share, unless otherwise permitted by Applicable Law.






--------------------------------------------------------------------------------




10.8    Termination of Service. A Performance Award, Stock Payment award,
Dividend Equivalent award, Deferred Stock award and/or Deferred Stock Unit award
is distributable only while the Holder is an Employee, Director or Consultant,
as applicable. The Administrator, however, in its sole discretion, may provide
that the Performance Award, Dividend Equivalent award, Stock Payment award,
Deferred Stock award and/or Deferred Stock Unit award may be distributed
subsequent to the Holder’s Termination of Service subject to terms and
conditions determined by the Administrator.
ARTICLE 11.
AWARD OF STOCK APPRECIATION RIGHTS
11.1    Grant of Stock Appreciation Rights.
(a)    The Administrator is authorized to grant Stock Appreciation Rights to
Eligible Individuals from time to time, in its sole discretion, on such terms
and conditions as it may determine, which shall not be inconsistent with the
Plan.
(b)    A Stock Appreciation Right shall entitle the Holder (or other person
entitled to exercise the Stock Appreciation Right pursuant to the Plan) to
exercise all or a specified portion of the Stock Appreciation Right (to the
extent then exercisable pursuant to its terms) and to receive from the Company
an amount determined by multiplying the difference obtained by subtracting the
exercise price per share of the Stock Appreciation Right from the Fair Market
Value on the date of exercise of the Stock Appreciation Right by the number of
Shares with respect to which the Stock Appreciation Right shall have been
exercised, subject to any limitations the Administrator may impose. Except as
described in (c) below, the exercise price per Share subject to each Stock
Appreciation Right shall be set by the Administrator, but shall not be less than
100% of the Fair Market Value on the date the Stock Appreciation Right is
granted.
(c)    Notwithstanding the foregoing provisions of Section 11.1(b) to the
contrary, in the case of a Stock Appreciation Right that is a Substitute Award,
the exercise price per share of the Shares subject to such Stock Appreciation
Right may be less than 100% of the Fair Market Value per share on the date of
grant; provided that the excess of: (i) the aggregate Fair Market Value (as of
the date such Substitute Award is granted) of the Shares subject to the
Substitute Award, over (ii) the aggregate exercise price thereof does not exceed
the excess of: (x) the aggregate fair market value (as of the time immediately
preceding the transaction giving rise to the Substitute Award, such fair market
value to be determined by the Administrator) of the shares of the predecessor
entity that were subject to the grant assumed or substituted for by the Company,
over (y) the aggregate exercise price of such shares.
11.2    Stock Appreciation Right Vesting.
(a)    The period during which the right to exercise, in whole or in part, a
Stock Appreciation Right vests in the Holder shall be set by the Administrator
and the Administrator may determine that a Stock Appreciation Right may not be
exercised in whole or in part for a specified period after it is granted. Such
vesting may be based on service with the Company or any Affiliate,






--------------------------------------------------------------------------------




any of the Performance Criteria, or any other criteria selected by the
Administrator. Except as limited by the Plan, at any time after grant of a Stock
Appreciation Right, the Administrator, in its sole discretion and subject to
whatever terms and conditions it selects, may accelerate the period during which
a Stock Appreciation Right vests.
(b)    No portion of a Stock Appreciation Right which is unexercisable at a
Holder’s Termination of Service shall thereafter become exercisable, except as
may be otherwise provided by the Administrator in the applicable Program, the
Award Agreement evidencing the grant of a Stock Appreciation Right, or by action
of the Administrator following the grant of the Stock Appreciation Right.
11.3    Manner of Exercise. All or a portion of an exercisable Stock
Appreciation Right shall be deemed exercised upon delivery of all of the
following to the Secretary of the Company, the stock administrator of the
Company, or such other person or entity designated by the Administrator, or his,
her or its office, as applicable:
(a)    A written or electronic notice complying with the applicable rules
established by the Administrator stating that the Stock Appreciation Right, or a
portion thereof, is exercised. The notice shall be signed by the Holder or other
person then entitled to exercise the Stock Appreciation Right or such portion of
the Stock Appreciation Right;
(b)    Such representations and documents as the Administrator, in its sole
discretion, deems necessary or advisable to effect compliance with Applicable
Law. The Administrator, in its sole discretion, may also take whatever
additional actions it deems appropriate to effect such compliance, including,
without limitation, placing legends on share certificates and issuing
stop-transfer notices to agents and registrars;
(c)    In the event that the Stock Appreciation Right shall be exercised
pursuant to this Section 11.3 by any person or persons other than the Holder,
appropriate proof of the right of such person or persons to exercise the Stock
Appreciation Right, as determined in the sole discretion of the Administrator;
and
(d)    Full payment of the applicable withholding taxes to the stock
administrator of the Company for the Shares with respect to which the Stock
Appreciation Right, or portion thereof, is exercised, in a manner permitted by
Sections 12.1 and 12.2.
11.4    Stock Appreciation Right Term. The term of each Stock Appreciation Right
(the “Stock Appreciation Right Term”) shall be set by the Administrator in its
sole discretion; provided, however, that the Stock Appreciation Right Term shall
not be more than ten (10) years from the date the Stock Appreciation Right is
granted. The Administrator shall determine the time period, including the time
period following a Termination of Service, during which the Holder has the right
to exercise the vested Stock Appreciation Rights, which time period may not
extend beyond the last day of the Stock Appreciation Right Term applicable to
such Stock Appreciation Right. Except as limited by the requirements of Section
409A of the Code and regulations and rulings thereunder or the first sentence of
this Section 11.4, the Administrator may extend the Stock Appreciation Right
Term of any outstanding Stock Appreciation Right, and may extend the time period
during which






--------------------------------------------------------------------------------




vested Stock Appreciation Rights may be exercised, in connection with any
Termination of Service of the Holder, and may amend, subject to Section 14.1,
any other term or condition of such Stock Appreciation Right relating to such a
Termination of Service.
11.5    Payment. Payment of the amounts payable with respect to Stock
Appreciation Rights pursuant to this Article 11 shall be in cash, Shares (based
on its Fair Market Value as of the date the Stock Appreciation Right is
exercised), or a combination of both, as determined by the Administrator.
ARTICLE 12.
ADDITIONAL TERMS OF AWARDS
12.1    Payment. The Administrator shall determine the methods by which payments
by any Holder with respect to any Awards granted under the Plan shall be made,
including, without limitation: (a) cash or check, (b) Shares (including, in the
case of payment of the exercise price of an Award, Shares issuable pursuant to
the exercise of the Award) or Shares held for such period of time as may be
required by the Administrator in order to avoid adverse accounting consequences,
in each case, having a Fair Market Value on the date of delivery equal to the
aggregate payments required, (c) delivery of a written or electronic notice that
the Holder has placed a market sell order with a broker acceptable to the
Company with respect to Shares then issuable upon exercise or vesting of an
Award, and that the broker has been directed to pay a sufficient portion of the
net proceeds of the sale to the Company in satisfaction of the aggregate
payments required; provided that payment of such proceeds is then made to the
Company upon settlement of such sale, or (d) other form of legal consideration
acceptable to the Administrator in its sole discretion. The Administrator shall
also determine the methods by which Shares shall be delivered or deemed to be
delivered to Holders. Notwithstanding any other provision of the Plan to the
contrary, no Holder who is a Director or an “executive officer” of the Company
within the meaning of Section 13(k) of the Exchange Act shall be permitted to
make payment with respect to any Awards granted under the Plan, or continue any
extension of credit with respect to such payment, with a loan from the Company
or a loan arranged by the Company in violation of Section 13(k) of the Exchange
Act.
12.2    Tax Withholding. The Company or any Affiliate shall have the authority
and the right to deduct or withhold, or require a Holder to remit to the
Company, an amount sufficient to satisfy federal, state, local and foreign taxes
(including the Holder’s FICA, employment tax or other social security
contribution obligation) required by law to be withheld with respect to any
taxable event concerning a Holder arising as a result of the Plan. The
Administrator, in its sole discretion and in satisfaction of the foregoing
requirement, may withhold, or allow a Holder to elect to have the Company
withhold, Shares otherwise issuable under an Award (or allow the surrender of
Shares). The number of Shares which may be so withheld or surrendered shall be
limited to the number of Shares which have a fair market value on the date of
withholding or repurchase equal to the aggregate amount of such liabilities
based on the minimum statutory withholding rates for federal, state, local and
foreign income tax and payroll tax purposes that are applicable to such
supplemental taxable income. The Administrator shall determine the fair market
value of the Shares, consistent with applicable provisions of the Code, for tax
withholding obligations due in connection with a broker-






--------------------------------------------------------------------------------




assisted cashless Option or Stock Appreciation Right exercise involving the sale
of Shares to pay the Option or Stock Appreciation Right exercise price or any
tax withholding obligation.
12.3    Transferability of Awards.
(a)    Except as otherwise provided in Sections 12.3(b) and 12.3(c):
(i)    No Award under the Plan may be sold, pledged, assigned or transferred in
any manner other than by will or the laws of descent and distribution or,
subject to the consent of the Administrator, pursuant to a DRO, unless and until
such Award has been exercised, or the Shares underlying such Award have been
issued, and all restrictions applicable to such Shares have lapsed;
(ii)    No Award or interest or right therein shall be liable for the debts,
contracts or engagements of the Holder or the Holder’s successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
hypothecation, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect, except to the extent that such disposition is permitted
by Section 12.3(a)(i); and
(iii)    During the lifetime of the Holder, only the Holder may exercise an
Award (or any portion thereof) granted to such Holder under the Plan, unless it
has been disposed of pursuant to a DRO; after the death of the Holder, any
exercisable portion of an Award may, prior to the time when such portion becomes
unexercisable under the Plan or the applicable Program or Award Agreement, be
exercised by the Holder’s personal representative or by any person empowered to
do so under the deceased Holder’s will or under the then-applicable laws of
descent and distribution.
(b)    Notwithstanding Section 12.3(a), the Administrator, in its sole
discretion, may determine to permit a Holder to transfer an Award other than an
Incentive Stock Option to any one or more Permitted Transferees, subject to the
following terms and conditions: (i) an Award transferred to a Permitted
Transferee shall not be assignable or transferable by the Permitted Transferee
other than by will or the laws of descent and distribution or pursuant to a DRO;
(ii) an Award transferred to a Permitted Transferee shall continue to be subject
to all the terms and conditions of the Award as applicable to the original
Holder (other than the ability to further transfer the Award); and (iii) the
Holder and the Permitted Transferee shall execute any and all documents
requested by the Administrator, including, without limitation documents to (A)
confirm the status of the transferee as a Permitted Transferee, (B) satisfy any
requirements for an exemption for the transfer under Applicable Law and (C)
evidence the transfer.
(c)    Notwithstanding Section 12.3(a), a Holder may, in the manner determined
by the Administrator, designate a beneficiary to exercise the rights of the
Holder and to receive any distribution with respect to any Award upon the
Holder’s death. A beneficiary, legal guardian, legal representative, or other
person claiming any rights pursuant to the Plan is subject to all terms and
conditions of the Plan and any Program or Award Agreement applicable to the
Holder, except to






--------------------------------------------------------------------------------




the extent the Plan, the Program and the Award Agreement otherwise provide, and
to any additional restrictions deemed necessary or appropriate by the
Administrator. If the Holder is married or a domestic partner in a domestic
partnership qualified under Applicable Law and resides in a community property
state, a designation of a person other than the Holder’s spouse or domestic
partner, as applicable, as the Holder’s beneficiary with respect to more than
50% of the Holder’s interest in the Award shall not be effective without the
prior written or electronic consent of the Holder’s spouse or domestic partner.
If no beneficiary has been designated or survives the Holder, payment shall be
made to the person entitled thereto pursuant to the Holder’s will or the laws of
descent and distribution. Subject to the foregoing, a beneficiary designation
may be changed or revoked by a Holder at any time; provided that the change or
revocation is filed with the Administrator prior to the Holder’s death.
12.4    Conditions to Issuance of Shares.
(a)    Notwithstanding anything herein to the contrary, the Company shall not be
required to issue or deliver any certificates or make any book entries
evidencing Shares pursuant to the exercise of any Award, unless and until the
Board or the Committee has determined, with advice of counsel, that the issuance
of such Shares is in compliance with Applicable Law and the Shares are covered
by an effective registration statement or applicable exemption from
registration. In addition to the terms and conditions provided herein, the Board
or the Committee may require that a Holder make such reasonable covenants,
agreements and representations as the Board or the Committee, in its sole
discretion, deems advisable in order to comply with Applicable Law.
(b)    All share certificates delivered pursuant to the Plan and all Shares
issued pursuant to book entry procedures are subject to any stop-transfer orders
and other restrictions as the Administrator deems necessary or advisable to
comply with Applicable Law. The Administrator may place legends on any share
certificate or book entry to reference restrictions applicable to the Shares.
(c)    The Administrator shall have the right to require any Holder to comply
with any timing or other restrictions with respect to the settlement,
distribution or exercise of any Award, including a window-period limitation, as
may be imposed in the sole discretion of the Administrator.
(d)    No fractional Shares shall be issued and the Administrator, in its sole
discretion, shall determine whether cash shall be given in lieu of fractional
Shares or whether such fractional Shares shall be eliminated by rounding down.
(e)    Notwithstanding any other provision of the Plan, unless otherwise
determined by the Administrator or required by Applicable Law, the Company shall
not deliver to any Holder certificates evidencing Shares issued in connection
with any Award and instead such Shares shall be recorded in the books of the
Company (or, as applicable, its transfer agent or stock plan administrator).
12.5    Forfeiture and Claw-Back Provisions. Pursuant to its general authority
to determine the terms and conditions applicable to Awards under the Plan, the
Administrator shall have the right






--------------------------------------------------------------------------------




to provide, in an Award Agreement or otherwise, or to require a Holder to agree
by separate written or electronic instrument, that:
(a)    (i) Any proceeds, gains or other economic benefit actually or
constructively received by the Holder upon any receipt or exercise of the Award,
or upon the receipt or resale of any Shares underlying the Award, shall be paid
to the Company, and (ii) the Award shall terminate and any unexercised portion
of the Award (whether or not vested) shall be forfeited, if (x) a Termination of
Service occurs prior to a specified date, or within a specified time period
following receipt or exercise of the Award, or (y) the Holder at any time, or
during a specified time period, engages in any activity in competition with the
Company, or which is inimical, contrary or harmful to the interests of the
Company, as further defined by the Administrator or (z) the Holder incurs a
Termination of Service for “cause” (as such term is defined in the sole
discretion of the Administrator, or as set forth in the Award Agreement relating
to such Award); and
(b)    All Awards (including any proceeds, gains or other economic benefit
actually or constructively received by the Holder upon any receipt or exercise
of any Award or upon the receipt or resale of any Shares underlying the Award)
shall be subject to the provisions of any claw-back policy implemented by the
Company, including, without limitation, any claw-back policy adopted to comply
with the requirements of Applicable Law, including without limitation the
Dodd-Frank Wall Street Reform and Consumer Protection Act and any rules or
regulations promulgated thereunder, to the extent set forth in such claw-back
policy and/or in the applicable Award Agreement.
12.6    Prohibition on Repricing. Subject to Section 14.2, the Administrator
shall not, without the approval of the stockholders of the Company, (i)
authorize the amendment of any outstanding Option or Stock Appreciation Right to
reduce its price per share, or (ii) cancel any Option or Stock Appreciation
Right in exchange for cash or another Award when the Option or Stock
Appreciation Right price per share exceeds the Fair Market Value of the
underlying Shares. Subject to Section 14.2, the Administrator shall have the
authority, without the approval of the stockholders of the Company, to amend any
outstanding Award to increase the price per share or to cancel and replace an
Award with the grant of an Award having a price per share that is greater than
or equal to the price per share of the original Award. Furthermore, for purposes
of this Section 12.6, except in connection with a corporate transaction
involving the Company (including, without limitation, any stock dividend, stock
split, extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination or exchange of shares), the terms
of outstanding Awards may not be amended to reduce the exercise price per share
of outstanding Options or Stock Appreciation Rights or cancel outstanding
Options or Stock Appreciation Rights in exchange for cash, other Awards or
Options or Stock Appreciation Rights with an exercise price per share that is
less than the exercise price per share of the original Options or Stock
Appreciation Rights without the approval of the stockholders of the Company.






--------------------------------------------------------------------------------




ARTICLE 13.
ADMINISTRATION
13.1    Administrator. The Compensation Committee (or another committee or a
subcommittee of the Board or the Compensation Committee of the Board assuming
the functions of the Committee under the Plan) shall administer the Plan (except
as otherwise permitted herein). To the extent necessary to comply with Rule
16b-3 of the Exchange Act, and with respect to Awards that are intended to be
Performance-Based Compensation, including Options and Stock Appreciation Rights,
the Compensation Committee (or another committee or subcommittee of the Board or
the Compensation Committee of the Board assuming the functions of the Committee
under the Plan) shall take all action with respect to such Awards, and the
individuals taking such action shall consist solely of two or more Non-Employee
Directors appointed by and holding office at the pleasure of the Board, each of
whom is intended to qualify as both a “non-employee director” as defined by Rule
16b-3 of the Exchange Act or any successor rule and an “outside director” for
purposes of Section 162(m) of the Code. Additionally, to the extent required by
Applicable Law, each of the individuals constituting the Compensation Committee
(or another committee or subcommittee of the Board or the Compensation Committee
of the Board assuming the functions of the Committee under the Plan) shall be an
“independent director” under the rules of any securities exchange or automated
quotation system on which the Shares are listed, quoted or traded.
Notwithstanding the foregoing, any action taken by the Committee shall be valid
and effective, whether or not members of the Committee at the time of such
action are later determined not to have satisfied the requirements for
membership set forth in this Section 13.1 or otherwise provided in any charter
of the Committee. Except as may otherwise be provided in any charter of the
Committee, appointment of Committee members shall be effective upon acceptance
of appointment. Committee members may resign at any time by delivering written
or electronic notice to the Board. Vacancies in the Committee may only be filled
by the Board. Notwithstanding the foregoing, (a) the full Board, acting by a
majority of its members in office, shall conduct the general administration of
the Plan with respect to Awards granted to Non-Employee Directors and, with
respect to such Awards, the terms “Administrator” and “Committee” as used in the
Plan shall be deemed to refer to the Board and (b) the Board or Committee may
delegate its authority hereunder to the extent permitted by Section 13.6.
13.2    Duties and Powers of Committee. It shall be the duty of the Committee to
conduct the general administration of the Plan in accordance with its
provisions. The Committee shall have the power to interpret the Plan, the
Program and the Award Agreement, and to adopt such rules for the administration,
interpretation and application of the Plan as are not inconsistent therewith, to
interpret, amend or revoke any such rules and to amend any Program or Award
Agreement; provided that the rights or obligations of the Holder of the Award
that is the subject of any such Program or Award Agreement are not affected
adversely by such amendment, unless the consent of the Holder is obtained or
such amendment is otherwise permitted under Section 14.10. Any such grant or
award under the Plan need not be the same with respect to each Holder. Any such
interpretations and rules with respect to Incentive Stock Options shall be
consistent with the provisions of Section 422 of the Code. In its sole
discretion, the Board may at any time and from time to time exercise any and all
rights and duties of the Committee under the Plan except with respect to matters
which under






--------------------------------------------------------------------------------




Rule 16b‑3 under the Exchange Act or any successor rule, or Section 162(m) of
the Code, or any regulations or rules issued thereunder, or the rules of any
securities exchange or automated quotation system on which the Shares are
listed, quoted or traded are required to be determined in the sole discretion of
the Committee.
13.3    Action by the Committee. Unless otherwise established by the Board or in
any charter of the Committee, a majority of the Committee shall constitute a
quorum and the acts of a majority of the members present at any meeting at which
a quorum is present, and acts approved in writing by all members of the
Committee in lieu of a meeting, shall be deemed the acts of the Committee. Each
member of the Committee is entitled to, in good faith, rely or act upon any
report or other information furnished to that member by any officer or other
employee of the Company or any Affiliate, the Company’s independent certified
public accountants, or any executive compensation consultant or other
professional retained by the Company to assist in the administration of the
Plan.
13.4    Authority of Administrator. Subject to the Company’s Bylaws, the
Committee’s Charter and any specific designation in the Plan, the Administrator
has the exclusive power, authority and sole discretion to:
(a)    Designate Eligible Individuals to receive Awards;
(b)    Determine the type or types of Awards to be granted to each Eligible
Individual;
(c)    Determine the number of Awards to be granted and the number of Shares to
which an Award will relate;
(d)    Determine the terms and conditions of any Award granted pursuant to the
Plan, including, but not limited to, the exercise price, grant price, purchase
price, any Performance Criteria, any reload provision, any restrictions or
limitations on the Award, any schedule for vesting, lapse of forfeiture
restrictions or restrictions on the exercisability of an Award, and
accelerations or waivers thereof, and any provisions related to non-competition
and recapture of gain on an Award, based in each case on such considerations as
the Administrator in its sole discretion determines;
(e)    Determine whether, to what extent, and pursuant to what circumstances an
Award may be settled in, or the exercise price of an Award may be paid in cash,
Shares, other Awards, or other property, or an Award may be canceled, forfeited,
or surrendered;
(f)    Prescribe the form of each Award Agreement, which need not be identical
for each Holder;
(g)    Decide all other matters that must be determined in connection with an
Award;
(h)    Establish, adopt, or revise any rules and regulations as it may deem
necessary or advisable to administer the Plan;






--------------------------------------------------------------------------------




(i)    Interpret the terms of, and any matter arising pursuant to, the Plan, any
Program or any Award Agreement;
(j)    Make all other decisions and determinations that may be required pursuant
to the Plan or as the Administrator deems necessary or advisable to administer
the Plan; and
(k)    Accelerate wholly or partially the vesting or lapse of restrictions of
any Award or portion thereof at any time after the grant of an Award, subject to
whatever terms and conditions it selects and Section 14.2.
13.5    Decisions Binding. The Administrator’s interpretation of the Plan, any
Awards granted pursuant to the Plan, any Program, any Award Agreement and all
decisions and determinations by the Administrator with respect to the Plan are
final, binding and conclusive on all parties.
13.6    Delegation of Authority. To the extent permitted by Applicable Law, the
Board or Committee may from time to time delegate to a committee of one or more
members of the Board or one or more officers of the Company the authority to
grant or amend Awards or to take other administrative actions pursuant to this
Article 13; provided, however, that in no event shall an officer of the Company
be delegated the authority to grant awards to, or amend awards held by, the
following individuals: (a) individuals who are subject to Section 16 of the
Exchange Act, (b) Covered Employees or (c) officers of the Company (or
Directors) to whom authority to grant or amend Awards has been delegated
hereunder; provided, further, that any delegation of administrative authority
shall only be permitted to the extent it is permissible under Section 162(m) of
the Code and other Applicable Law. Any delegation hereunder shall be subject to
the restrictions and limits that the Board or Committee specifies at the time of
such delegation, and the Board may at any time rescind the authority so
delegated or appoint a new delegatee. At all times, the delegatee appointed
under this Section 13.6 shall serve in such capacity at the pleasure of the
Board and the Committee.
ARTICLE 14.
MISCELLANEOUS PROVISIONS
14.1    Amendment, Suspension or Termination of the Plan. Except as otherwise
provided in this Section 14.1, the Plan may be wholly or partially amended or
otherwise modified, suspended or terminated at any time or from time to time by
the Board or the Committee. However, without approval of the Company’s
stockholders given within twelve (12) months before or after the action by the
Administrator, no action of the Administrator may, except as provided in Section
14.2, (a) increase the Share Limit, (b) reduce the price per share of any
outstanding Option or Stock Appreciation Right granted under the Plan or take
any action prohibited under Section 12.6, or (c) cancel any Option or Stock
Appreciation Right in exchange for cash or another Award when the Option or
Stock Appreciation Right price per share exceeds the Fair Market Value of the
underlying Shares. Except as provided in Section 14.10, no amendment, suspension
or termination of the Plan shall, without the consent of the Holder, impair any
rights or obligations under any Award theretofore granted or awarded, unless the
Award itself otherwise expressly so provides. No Awards may be granted or
awarded during any period of suspension or after termination of the Plan, and






--------------------------------------------------------------------------------




notwithstanding anything herein to the contrary, in no event may any Award be
granted under the Plan after the tenth (10th) anniversary of the Effective Date
(the “Expiration Date”). Any Awards that are outstanding on the Expiration Date
shall remain in force according to the terms of the Plan and the applicable
Award Agreement.
14.2    Changes in Common Stock or Assets of the Company, Acquisition or
Liquidation of the Company and Other Corporate Events.
(a)    In the event of any stock dividend, stock split, combination or exchange
of shares, merger, consolidation or other distribution (other than normal cash
dividends) of Company assets to stockholders, or any other change affecting the
Shares of the Company’s stock or the share price of the Company’s stock other
than an Equity Restructuring, the Administrator may make equitable adjustments,
if any, to reflect such change with respect to: (i) the aggregate number and
kind of Shares that may be issued under the Plan (including, but not limited to,
adjustments of the Share Limit and Award Limit); (ii) the number and kind of
Shares (or other securities or property) subject to outstanding Awards; (iii)
the number and kind of Shares (or other securities or property) for which
automatic grants are subsequently to be made to new and continuing Non-Employee
Directors pursuant to Section 4.6; (iv) the terms and conditions of any
outstanding Awards (including, without limitation, any applicable performance
targets or criteria with respect thereto); and (v) the grant or exercise price
per share for any outstanding Awards under the Plan. Any adjustment affecting an
Award intended as Performance-Based Compensation shall be made consistent with
the requirements of Section 162(m) of the Code.
(b)    In the event of any transaction or event described in Section 14.2(a) or
any unusual or nonrecurring transactions or events affecting the Company, any
Affiliate, or the financial statements of the Company or any Affiliate, or of
changes in Applicable Law or accounting principles, the Administrator, in its
sole discretion, and on such terms and conditions as it deems appropriate,
either by the terms of the Award or by action taken prior to the occurrence of
such transaction or event and either automatically or upon the Holder’s request,
is hereby authorized to take any one or more of the following actions whenever
the Administrator determines that such action is appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan or with respect to any Award under the Plan, to
facilitate such transactions or events or to give effect to such changes in
laws, regulations or principles:
(i)    To provide for either (A) termination of any such Award in exchange for
an amount of cash, if any, equal to the amount that would have been attained
upon the exercise of such Award or realization of the Holder’s rights (and, for
the avoidance of doubt, if as of the date of the occurrence of the transaction
or event described in this Section 14.2 the Administrator determines in good
faith that no amount would have been attained upon the exercise of such Award or
realization of the Holder’s rights, then such Award may be terminated by the
Company without payment) or (B) the replacement of such Award with other rights
or property selected by the Administrator, in its sole discretion, having an
aggregate value not exceeding the amount that could have been attained upon the
exercise of such Award or realization of the Holder’s rights had such Award been
currently exercisable or payable or fully vested;






--------------------------------------------------------------------------------




(ii)    To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices;
(iii)    To make adjustments in the number and type of Shares of the Company’s
stock (or other securities or property) subject to outstanding Awards, and in
the number and kind of outstanding Restricted Stock or Deferred Stock and/or in
the terms and conditions of (including the grant or exercise price), and the
criteria included in, outstanding Awards and Awards which may be granted in the
future;
(iv)    To provide that such Award shall be exercisable or payable or fully
vested with respect to all Shares covered thereby, notwithstanding anything to
the contrary in the Plan or the applicable Program or Award Agreement; and
(v)    To provide that the Award cannot vest, be exercised or become payable
after such event.
(c)    In connection with the occurrence of any Equity Restructuring, and
notwithstanding anything to the contrary in Sections 14.2(a) and 14.2(b):
(i)    The number and type of securities subject to each outstanding Award and
the exercise price or grant price thereof, if applicable, shall be equitably
adjusted; and/or
(ii)    The Administrator shall make such equitable adjustments, if any, as the
Administrator, in its sole discretion, may deem appropriate to reflect such
Equity Restructuring with respect to the aggregate number and kind of Shares
that may be issued under the Plan (including, but not limited to, adjustments of
the Share Limit and Award Limit). The adjustments provided under this Section
14.2(c) shall be nondiscretionary and shall be final and binding on the affected
Holder and the Company.
(d)    Notwithstanding any other provision of the Plan, in the event of a Change
in Control, unless the Administrator elects to (i) terminate an Award in
exchange for cash, rights or property, or (ii) cause an Award to become fully
exercisable and no longer be subject to any forfeiture restrictions prior to the
consummation of a Change in Control, pursuant to Section 14.2, (A) such Award
(other than any portion subject to performance-based vesting) shall continue in
effect or be assumed or an equivalent Award substituted by the successor
corporation or a parent or subsidiary of the successor corporation and (B) the
portion of such Award subject to performance-based vesting shall be subject to
the terms and conditions of the applicable Award Agreement and, if no applicable
terms and conditions, the Administrator’s discretion.
(e)    In the event that the successor corporation in a Change in Control
refuses to assume or substitute for an Award (other than any portion subject to
performance-based vesting), the Administrator may cause any or all of such Award
(or portion thereof) to (i) terminate in exchange for cash, rights or property
pursuant to Section 14.2(b)(i) or (ii) become fully exercisable immediately
prior to the consummation of such transaction and all forfeiture restrictions on
any or






--------------------------------------------------------------------------------




all of such Award to lapse. If such an Award is exercisable in lieu of
assumption or substitution in the event of a Change in Control, the
Administrator shall notify the Holder that such Award shall be fully exercisable
for a period of fifteen (15) days from the date of such notice, contingent upon
the occurrence of the Change in Control, and such Award shall terminate upon the
expiration of such period.
(f)    For the purposes of this Section 14.2, an Award shall be considered
assumed if, following the Change in Control, the Award confers the right to
purchase or receive, for each Share subject to the Award immediately prior to
the Change in Control, the consideration (whether stock, cash, or other
securities or property) received in the Change in Control by holders of Common
Stock for each Share held on the effective date of the transaction (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding Shares); provided, however, that
if such consideration received in the Change in Control was not solely common
stock of the successor corporation or its parent, the Administrator may, with
the consent of the successor corporation, provide for the consideration to be
received upon the exercise of the Award, for each Share subject to an Award, to
be solely common stock of the successor corporation or its parent equal in fair
market value to the per-share consideration received by holders of Common Stock
in the Change in Control.
(g)    The Administrator, in its sole discretion, may include such further
provisions and limitations in any Award, agreement or certificate, as it may
deem equitable and in the best interests of the Company that are not
inconsistent with the provisions of the Plan.
(h)    With respect to Awards which are granted to Covered Employees and are
intended to qualify as Performance-Based Compensation, no adjustment or action
described in this Section 14.2 or in any other provision of the Plan shall be
authorized to the extent that such adjustment or action would cause such Award
to fail to so qualify as Performance-Based Compensation, unless the
Administrator determines that the Award should not so qualify. No adjustment or
action described in this Section 14.2 or in any other provision of the Plan
shall be authorized to the extent that such adjustment or action would cause the
Plan to violate Section 422(b)(1) of the Code. Furthermore, no such adjustment
or action shall be authorized to the extent such adjustment or action would
result in short-swing profits liability under Section 16 or violate the
exemptive conditions of Rule 16b-3 unless the Administrator determines that the
Award is not to comply with such exemptive conditions.
(i)    The existence of the Plan, the Program, the Award Agreement and the
Awards granted hereunder shall not affect or restrict in any way the right or
power of the Company or the stockholders of the Company to make or authorize any
adjustment, recapitalization, reorganization or other change in the Company’s
capital structure or its business, any merger or consolidation of the Company,
any issue of stock or of options, warrants or rights to purchase stock or of
bonds, debentures, preferred or prior preference stocks whose rights are
superior to or affect the Common Stock or the rights thereof or which are
convertible into or exchangeable for Common Stock, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.






--------------------------------------------------------------------------------




(j)    No action shall be taken under this Section 14.2 which shall cause an
Award to fail to be exempt from or comply with Section 409A of the Code or the
Treasury Regulations thereunder.
(k)    In the event of any pending stock dividend, stock split, combination or
exchange of shares, merger, consolidation or other distribution (other than
normal cash dividends) of Company assets to stockholders, or any other change
affecting the Shares or the share price of the Common Stock including any Equity
Restructuring, for reasons of administrative convenience, the Administrator, in
its sole discretion, may refuse to permit the exercise of any Award during a
period of up to thirty (30) days prior to the consummation of any such
transaction.
14.3    Approval of Plan by Stockholders. The Plan shall be submitted for the
approval of the Company’s stockholders within twelve (12) months after the date
of the Board’s initial adoption of the Plan.
14.4    No Stockholders Rights. Except as otherwise provided herein, a Holder
shall have none of the rights of a stockholder with respect to Shares covered by
any Award until the Holder becomes the record owner of such Shares.
14.5    Paperless Administration. In the event that the Company establishes, for
itself or using the services of a third party, an automated system for the
documentation, granting or exercise of Awards, such as a system using an
internet website or interactive voice response, then the paperless
documentation, granting or exercise of Awards by a Holder may be permitted
through the use of such an automated system.
14.6    Effect of Plan upon Other Compensation Plans. The adoption of the Plan
shall not affect any other compensation or incentive plans in effect for the
Company or any Affiliate. Nothing in the Plan shall be construed to limit the
right of the Company or any Affiliate: (a) to establish any other forms of
incentives or compensation for Employees, Directors or Consultants of the
Company or any Affiliate, or (b) to grant or assume options or other rights or
awards otherwise than under the Plan in connection with any proper corporate
purpose including without limitation, the grant or assumption of options in
connection with the acquisition by purchase, lease, merger, consolidation or
otherwise, of the business, stock or assets of any corporation, partnership,
limited liability company, firm or association.
14.7    Compliance with Laws. The Plan, the granting and vesting of Awards under
the Plan and the issuance and delivery of Shares and the payment of money under
the Plan or under Awards granted or awarded hereunder are subject to compliance
with all Applicable Law (including but not limited to state, federal and foreign
securities law and margin requirements), and to such approvals by any listing,
regulatory or governmental authority as may, in the opinion of counsel for the
Company, be necessary or advisable in connection therewith. Any securities
delivered under the Plan shall be subject to such restrictions, and the person
acquiring such securities shall, if requested by the Company, provide such
assurances and representations to the Company as the Company may deem necessary
or desirable to assure compliance with all Applicable Law. To the extent
permitted by Applicable Law, the Plan and Awards granted or awarded hereunder
shall be deemed amended to the extent necessary to conform to Applicable Law.






--------------------------------------------------------------------------------




14.8    Titles and Headings, References to Sections of the Code or Exchange Act.
The titles and headings of the Sections in the Plan are for convenience of
reference only and, in the event of any conflict, the text of the Plan, rather
than such titles or headings, shall control. References to sections of the Code
or the Exchange Act shall include any amendment or successor thereto.
14.9    Governing Law. The Plan and any agreements hereunder shall be
administered, interpreted and enforced under the internal laws of the State of
Delaware without regard to conflicts of laws thereof or of any other
jurisdiction.
14.10    Section 409A. To the extent that the Administrator determines that any
Award granted under the Plan is subject to Section 409A of the Code, the Program
pursuant to which such Award is granted and the Award Agreement evidencing such
Award shall incorporate the terms and conditions required by Section 409A of the
Code. To the extent applicable, the Plan, the Program and any Award Agreements
shall be interpreted in accordance with Section 409A of the Code and Department
of Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the Effective Date. Notwithstanding any provision of the Plan to
the contrary, in the event that following the Effective Date the Administrator
determines that any Award may be subject to Section 409A of the Code and related
Department of Treasury guidance (including such Department of Treasury guidance
as may be issued after the Effective Date), the Administrator may adopt such
amendments to the Plan and the applicable Program and Award Agreement or adopt
other policies and procedures (including amendments, policies and procedures
with retroactive effect), or take any other actions, that the Administrator
determines are necessary or appropriate to (a) exempt the Award from Section
409A of the Code and/or preserve the intended tax treatment of the benefits
provided with respect to the Award, or (b) comply with the requirements of
Section 409A of the Code and related Department of Treasury guidance and thereby
avoid the application of any penalty taxes under such Section.
14.11    No Rights to Awards. No Eligible Individual or other person shall have
any claim to be granted any Award pursuant to the Plan, and neither the Company
nor the Administrator is obligated to treat Eligible Individuals, Holders or any
other persons uniformly.
14.12    Unfunded Status of Awards. The Plan is intended to be an “unfunded”
plan for incentive compensation. With respect to any payments not yet made to a
Holder pursuant to an Award, nothing contained in the Plan or any Program or
Award Agreement shall give the Holder any rights that are greater than those of
a general creditor of the Company or any Affiliate.
14.13    Indemnification. To the extent allowable pursuant to Applicable Law,
each member of the Committee or of the Board shall be indemnified and held
harmless by the Company from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by such member in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action or failure
to act pursuant to the Plan and against and from any and all amounts paid by him
or her in satisfaction of judgment in such action, suit, or proceeding against
him or her; provided he or she gives the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his or her own behalf. The foregoing right of indemnification shall
not be exclusive






--------------------------------------------------------------------------------




of any other rights of indemnification to which such persons may be entitled
pursuant to the Company’s Certificate of Incorporation or Bylaws, as a matter of
law, or otherwise, or any power that the Company may have to indemnify them or
hold them harmless.
14.14    Relationship to other Benefits. No payment pursuant to the Plan shall
be taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare or other benefit plan of the
Company or any Affiliate except to the extent otherwise expressly provided in
writing in such other plan or an agreement thereunder.
14.15    Expenses. The expenses of administering the Plan shall be borne by the
Company and its Affiliates.
* * * * *






